The following opinion on rehearing was filed April 18, 1907. Rehearing denied:
Ames, C.
The brief continues to urge the point made in the original brief and urged at the oral argument that the act of 1879 (laws 1879, p. 170) applied to the contract under which the original indebtedness was created. As the indebtedness against the school district was created long-before the passage of this act, we were of opinion that this act could not be given a retroactive interpretation, and, therefore, we determined the case on the laws in existence at the time the contract was entered into. The opin*833ion cited. Nebraska, decisions governing the liability of detached territory for the indebtedness of the school district from which it was detached at the time the indebtedness accrued. Appellants’ contention depends on the application of the provisions of this act of 1879 to a contract entered into by a school district in 1873, from which territory was detached in 1874, or five years before the passage of the act. Our view was that the act of 1879 could not entail a different liability on territory detached before its passage than such as existed at the time it was detached. In other words, we thought that territory de-ach'ed from a school district in 1874 carried with it the burden of liability for the indebtedness of the school district that was entailed by the law then in existence, and that this burden could not be increased by subsequent legislative enactment.
We are satisfied with our former conclusion, and recommend that the motion be overruled.
By the Court:
Motion overruled.